DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 18, and 20 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
“the same partition”, in lines 1-2, appears to be slightly unclear; however, “a same partition” should replace this element as recommended by the Examiner.  Appropriate correction is required.

Claim 11 and 14 are objected to because of the following informalities:  
“the same as” in lines 3 and 8, respectively, appears to be slightly unclear; however, “same as”, “equal to”, or an equivalent should replace this element as recommended by the Examiner.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
“the multiple simulations” in line 4, is deceiving whether it is applying to the “defect simulations” or “defect-free simulations” or a combination of both types.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,353,789 to Najibi et al. (“Najibi”) in view of U.S. Patent No. 8,161,448 to Croix (“Croix”) and further in view of U.S. Publication No. 2018/0060472 to Chen (“Chen”).

Regarding claim 1, Najibi teaches:
A method of detecting defects in an analog circuit, the method comprising: 
identifying a channel connected block (CCB) within an analog circuit from a netlist (Najibi: Abstract, “The computing system can prompt generation of multiple netlists, each netlist generated based on a different combination of the identified views of the cells in the circuit design, or a list of macromodels with pin accurate subcircuit wrappers, parse and organize the cells in each netlist or the list of macromodels, identify one of the cells to inject with a defect, and selectively simulate portions from a plurality of the netlists based, at least in part, on the identified one of the cells to inject with the defect”); 
creating a defect for the CCB to be injected during an analog circuit simulation (Najibi: Col. 6, lines 17-30, “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation”);

However, Najibi does not appear to explicitly teach:
the CCB being a partition bound by high-impedance terminals of the analog circuit.

However, in the same field of endeavor, Croix teaches:
the CCB being a partition bound by high-impedance terminals of the analog circuit (Croix: Col. 5, lines 59-67 and Col. 6, lines 1-8, “The simulator 10 may read the circuit description 12 and may partition the circuit into simulateable partitions (block 20). As mentioned previously, the partitioning may be performed without regard to any user-defined hierarchy in the circuit description (or any other hierarchy that may be in the circuit description, for that matter). The partitioning may use any desired partitioning algorithm (e.g. channel-connected components, a min-cut algorithm, user defined subcircuit boundaries, division at standard cell inputs, etc.). By using either pattern recognition of common transistor configurations, or user-defined subcircuits, primitive gates or "cells" such as AND, OR, and INV may be identified. In CMOS embodiments, cell inputs are those ports leading only to transistor gate terminals. Transistor gate terminals are high impedance boundaries, and thus there may be less correlation between the outputs that are connected to such inputs and the operation of the partition that includes those inputs”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Najibi by having a channel connected component being portioned by high-impedance terminals, as taught by Croix.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Croix the method will benefit from improved reliability. (Croix: Col. 1, lines 9-37).

However, the Najibi/Croix combination does not appear to explicitly teach:
obtaining a first measurement of an output node of the CCB by performing a first analog circuit simulation for the CCB based on providing excitations as inputs to the CCB;
obtaining a second measurement of the output node of the CCB by performing a second analog circuit simulation for the CCB based on providing the excitations as the inputs to the CCB and injecting the defect; and
determining a defect type based on the first measurement and the second measurement.

However, in the same field of endeavor, Chen teaches:
obtaining a first measurement of an output node of the CCB by performing a first analog circuit simulation for the CCB based on providing excitations as inputs to the CCB (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”); 
obtaining a second measurement of the output node of the CCB by performing a second analog circuit simulation for the CCB based on providing the excitations as the inputs to the CCB and injecting the defect (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”); and 
determining a defect type based on the first measurement and the second measurement (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Najibi/Croix combination by running two simulations, one defect free simulation and one with a defect, to compare the measurements to make a determination, as taught by Chen.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Chen the method will benefit from improved testing effectiveness. (Chen: Paragraph [0042], [0044], and [0072]).
	
Regarding claim 6, the Najibi/Croix/Chen combination teaches all of the elements of claim 1 and further teaches:
for the CCB, preparing corresponding excitations as inputs and identifying corresponding types of measurements to capture as outputs (Najibi: Col. 6, lines 17-35 “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation. A defect can correspond to an unintended physical change in the IC caused by an unintended aspect of a manufacturing process or a post-manufacturing overstress process, while a fault can correspond to an unintended behavior of the IC, such as a circuit node stuck at a constant voltage”; and Col. 7, lines 28-35 “The test bench in the aggregate netlist can generate test stimulus, such as sine waves or digital patterns, during simulation, which can be provided to the simulated circuit design. The design simulator 340 can measure signals associated with the simulated circuit design in response to the test stimulus, and determine various measurements of the signals, for example, output signal amplitude, delay, or the like”); and 
performing the first and second analog circuit simulations using the prepared excitations and the identified types of measurements to capture (Najibi: Col. 6, lines 17-35 “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation. A defect can correspond to an unintended physical change in the IC caused by an unintended aspect of a manufacturing process or a post-manufacturing overstress process, while a fault can correspond to an unintended behavior of the IC, such as a circuit node stuck at a constant voltage”; and Col. 7, lines 28-35 “The test bench in the aggregate netlist can generate test stimulus, such as sine waves or digital patterns, during simulation, which can be provided to the simulated circuit design. The design simulator 340 can measure signals associated with the simulated circuit design in response to the test stimulus, and determine various measurements of the signals, for example, output signal amplitude, delay, or the like”).

Regarding claim 7, the Najibi/Croix/Chen combination teaches all of the elements of claim 1 and further teaches:
using a user-defined defect model to identify defects to be injected into the CCB (Chen: Paragraph [0042], “During CAT view generation, each defect is injected into the cell's SPICE netlist and analog simulation is performed to find all cell input conditions that could produce a SAF or TDF effect at one or more cell outputs. The set of input conditions and output fault effects then becomes the so-called user-defined fault model (UDFM) which is passed to gate-level ATPG for full-chip processing”); and 
creating a many-to-one mapping for the CCB, such that many defects are mapped to one or more devices of the CCB (Chen: Paragraph [0042], “During CAT view generation, each defect is injected into the cell's SPICE netlist and analog simulation is performed to find all cell input conditions that could produce a SAF or TDF effect at one or more cell outputs. The set of input conditions and output fault effects then becomes the so-called user-defined fault model (UDFM) which is passed to gate-level ATPG for full-chip processing”).

Regarding claim 8, the Najibi/Croix/Chen combination teaches all of the elements of claim 7 and further teaches:
further comprising considering the CCB to be two different unique CCBs instead of one, when the CCB has two different defect mappings (Chen: Paragraph [0042], “During CAT view generation, each defect is injected into the cell's SPICE netlist and analog simulation is performed to find all cell input conditions that could produce a SAF or TDF effect at one or more cell outputs. The set of input conditions and output fault effects then becomes the so-called user-defined fault model (UDFM) which is passed to gate-level ATPG for full-chip processing”).

Regarding claim 9, the Najibi/Croix/Chen combination teaches all of the elements of claim 1 and further teaches:
identifying multiple unique CCBs from the netlist (Chen: Paragraph [0042], “During CAT view generation, each defect is injected into the cell's SPICE netlist and analog simulation is performed to find all cell input conditions that could produce a SAF or TDF effect at one or more cell outputs. The set of input conditions and output fault effects then becomes the so-called user-defined fault model (UDFM) which is passed to gate-level ATPG for full-chip processing”); and 
performing defect simulations on each unique CCB, such that each respective defect simulation performed on each unique CCB injects a different defect from a predefined list of defects (Chen: Paragraph [0042], “During CAT view generation, each defect is injected into the cell's SPICE netlist and analog simulation is performed to find all cell input conditions that could produce a SAF or TDF effect at one or more cell outputs. The set of input conditions and output fault effects then becomes the so-called user-defined fault model (UDFM) which is passed to gate-level ATPG for full-chip processing”).

Regarding claim 10, the Najibi/Croix/Chen combination teaches all of the elements of claim 9 and further teaches:
performing defect-free simulations on each unique CCB (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”).

Regarding claim 11, the Najibi/Croix/Chen combination teaches all of the elements of claim 10 and further teaches:
analyzing measurements of the defect simulations and the defect-free simulations to identify, for each respective unique CCB (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”), (i) an undetectable defect as an injected defect that results in a measurement that is the same as a measurement captured during the defect-free simulation (Najibi: Col. 8, lines 15-26, “The analog fault tool 330 can compare the measured values calculated utilizing the expression file 307 to determine whether the test stimulus and the measurement expressions detect the defects or faults injected in the aggregate netlist. The analog fault tool 330 can utilize the analysis to generate fault results 313, such as a percentage of the defects or faults injected in the circuit design that could be detected during fault simulation, a fault coverage for the circuit design, which can correspond to a probability or a likelihood of the IC failing the test utilized during the fault simulation when the IC includes a defect or a fault, or the like”) and (ii) equivalent defects as injected defects that result in measurements that are equivalent to one another (Najibi: Col. 8, lines 15-26, “The analog fault tool 330 can compare the measured values calculated utilizing the expression file 307 to determine whether the test stimulus and the measurement expressions detect the defects or faults injected in the aggregate netlist. The analog fault tool 330 can utilize the analysis to generate fault results 313, such as a percentage of the defects or faults injected in the circuit design that could be detected during fault simulation, a fault coverage for the circuit design, which can correspond to a probability or a likelihood of the IC failing the test utilized during the fault simulation when the IC includes a defect or a fault, or the like”).

Regarding claim 12, the Najibi/Croix/Chen combination teaches all of the elements of claim 11 and further teaches:
wherein the performing of the defect simulations, for each respective unique CCB, includes: 
stimulating each respective CCB multiple times using corresponding excitations as the inputs while using a different defect injection for each of the multiple simulations, such that multiple sets of measurements are captured including at least one measurement for each individual defect having been injected (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”).

Regarding claim 13, the Najibi/Croix/Chen combination teaches all of the elements of claim 12 and further teaches:
wherein the performing of the defect-free simulation and the performing of the defect simulations are performed using at least one of an alternating current analysis sweep, a direct current analysis and a transient analysis (Chen: Paragraph [0044], “similarly, SL-ATPG working on a simplified model of the transistor circuit is orders-of-magnitude more efficient than analog fault simulation of all enumerated input conditions along with transient analysis to check for defect detection”).

Regarding claim 14, the Najibi/Croix/Chen combination teaches all of the elements of claim 11 and further teaches:
wherein the analyzing of the measurements includes: 
comparing a measurement captured during the defect-free simulation as a result of one or more specific excitations to each measurement captured during the defect simulations using the one or more specific excitations (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”); 
based on the comparing, identifying a measurement captured during the defect simulations that is the same as the measurement captured during the defect-free simulation (Najibi: Col. 6, lines 17-30, “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation”; and Col. 8, lines 15-26, “The analog fault tool 330 can compare the measured values calculated utilizing the expression file 307 to determine whether the test stimulus and the measurement expressions detect the defects or faults injected in the aggregate netlist. The analog fault tool 330 can utilize the analysis to generate fault results 313, such as a percentage of the defects or faults injected in the circuit design that could be detected during fault simulation, a fault coverage for the circuit design, which can correspond to a probability or a likelihood of the IC failing the test utilized during the fault simulation when the IC includes a defect or a fault, or the like”); and 
identifying the defect that was injected that resulted in the measurement captured during the defect simulations being the same as the measurement captured during the defect-free simulation as an undetectable defect (Najibi: Col. 6, lines 17-30, “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation”; and Col. 8, lines 15-26, “The analog fault tool 330 can compare the measured values calculated utilizing the expression file 307 to determine whether the test stimulus and the measurement expressions detect the defects or faults injected in the aggregate netlist. The analog fault tool 330 can utilize the analysis to generate fault results 313, such as a percentage of the defects or faults injected in the circuit design that could be detected during fault simulation, a fault coverage for the circuit design, which can correspond to a probability or a likelihood of the IC failing the test utilized during the fault simulation when the IC includes a defect or a fault, or the like”).

Regarding claim 15, the Najibi/Croix/Chen combination teaches all of the elements of claim 14 and further teaches:
wherein a measurement captured during the defect simulations is identified as being the same as the measurement captured during the defect-free simulation when they are within a predefined tolerance or threshold level of each other (Najibi: Col. 6, lines 17-30, “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation”; and Col. 8, lines 15-26, “The analog fault tool 330 can compare the measured values calculated utilizing the expression file 307 to determine whether the test stimulus and the measurement expressions detect the defects or faults injected in the aggregate netlist. The analog fault tool 330 can utilize the analysis to generate fault results 313, such as a percentage of the defects or faults injected in the circuit design that could be detected during fault simulation, a fault coverage for the circuit design, which can correspond to a probability or a likelihood of the IC failing the test utilized during the fault simulation when the IC includes a defect or a fault, or the like”).

Regarding claim 16, the Najibi/Croix/Chen combination teaches all of the elements of claim 11 and further teaches:
wherein the analyzing of the measurements includes: 
comparing each of the measurements captured during the defect simulations as a result of one or more specific excitations(Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”); 
identifying one or more measurements captured during the defect simulations as the result of the one or more specific excitations that are the same as one another (Najibi: Col. 6, lines 17-30, “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation”; and Col. 8, lines 15-26, “The analog fault tool 330 can compare the measured values calculated utilizing the expression file 307 to determine whether the test stimulus and the measurement expressions detect the defects or faults injected in the aggregate netlist. The analog fault tool 330 can utilize the analysis to generate fault results 313, such as a percentage of the defects or faults injected in the circuit design that could be detected during fault simulation, a fault coverage for the circuit design, which can correspond to a probability or a likelihood of the IC failing the test utilized during the fault simulation when the IC includes a defect or a fault, or the like”); and 
identifying the defects that were injected that resulted in the one or more measurements that are the same as one another as equivalent defects (Najibi: Col. 6, lines 17-30, “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation”; and Col. 8, lines 15-26, “The analog fault tool 330 can compare the measured values calculated utilizing the expression file 307 to determine whether the test stimulus and the measurement expressions detect the defects or faults injected in the aggregate netlist. The analog fault tool 330 can utilize the analysis to generate fault results 313, such as a percentage of the defects or faults injected in the circuit design that could be detected during fault simulation, a fault coverage for the circuit design, which can correspond to a probability or a likelihood of the IC failing the test utilized during the fault simulation when the IC includes a defect or a fault, or the like”).

Regarding claim 17, the Najibi/Croix/Chen combination teaches all of the elements of claim 16 and further teaches:
wherein the one or more measurements are identified as being the same when they are within a predefined tolerance or threshold level of each other (Najibi: Col. 6, lines 17-30, “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation”; and Col. 8, lines 15-26, “The analog fault tool 330 can compare the measured values calculated utilizing the expression file 307 to determine whether the test stimulus and the measurement expressions detect the defects or faults injected in the aggregate netlist. The analog fault tool 330 can utilize the analysis to generate fault results 313, such as a percentage of the defects or faults injected in the circuit design that could be detected during fault simulation, a fault coverage for the circuit design, which can correspond to a probability or a likelihood of the IC failing the test utilized during the fault simulation when the IC includes a defect or a fault, or the like”).

Regarding claim 18, Najibi teaches:
A non-transitory computer-readable recording medium having instructions recorded thereon for detecting defects in an analog circuit, the instructions, when executed by a processor, causing the processor to perform operations (Najibi: Col. 12, lines 19-37, “The processor memory may be integrated together with the processing device, for example RAM or FLASH memory disposed within an integrated circuit microprocessor or the like. In other examples, the memory may comprise an independent device, such as an external disk drive, a storage array, a portable FLASH key fob, or the like. The memory and processing device may be operatively coupled together, or in communication with each other, for example by an I/O port, a network connection, or the like, and the processing device may read a file stored on the memory. Associated memory may be "read only" by design (ROM) by virtue of permission settings, or not. Other examples of memory may include, but may not be limited to, WORM, EPROM, EEPROM, FLASH, or the like, which may be implemented in solid state semiconductor devices. Other memories may comprise moving parts, such as a known rotating disk drive. All such memories may be "machine-readable" and may be readable by a processing device”) comprising: 
identifying a channel connected block (CCB) within an analog circuit from a netlist (Najibi: Abstract, “The computing system can prompt generation of multiple netlists, each netlist generated based on a different combination of the identified views of the cells in the circuit design, or a list of macromodels with pin accurate subcircuit wrappers, parse and organize the cells in each netlist or the list of macromodels, identify one of the cells to inject with a defect, and selectively simulate portions from a plurality of the netlists based, at least in part, on the identified one of the cells to inject with the defect”); 
creating a defect for the CCB to be injected during an analog circuit simulation (Najibi: Col. 6, lines 17-30, “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation”);

However, Najibi does not appear to explicitly teach:
the CCB being a partition bound by high-impedance terminals of the analog circuit;

	However, in the same field of endeavor, Croix teaches:
the CCB being a partition bound by high-impedance terminals of the analog circuit (Croix: Col. 5, lines 59-67 and Col. 6, lines 1-8, “The simulator 10 may read the circuit description 12 and may partition the circuit into simulateable partitions (block 20). As mentioned previously, the partitioning may be performed without regard to any user-defined hierarchy in the circuit description (or any other hierarchy that may be in the circuit description, for that matter). The partitioning may use any desired partitioning algorithm (e.g. channel-connected components, a min-cut algorithm, user defined subcircuit boundaries, division at standard cell inputs, etc.). By using either pattern recognition of common transistor configurations, or user-defined subcircuits, primitive gates or "cells" such as AND, OR, and INV may be identified. In CMOS embodiments, cell inputs are those ports leading only to transistor gate terminals. Transistor gate terminals are high impedance boundaries, and thus there may be less correlation between the outputs that are connected to such inputs and the operation of the partition that includes those inputs”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Najibi by having a channel connected component being portioned by high-impedance terminals, as taught by Croix.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Croix the method will benefit from improved reliability. (Croix: Col. 1, lines 9-37).

	However, the Najibi/Croix combination does not appear to teach:
obtaining a first measurement of an output node of the CCB by performing a first analog circuit simulation for the CCB based on providing excitations as inputs to the CCB;
obtaining a second measurement of the output node of the CCB by performing a second analog circuit simulation for the CCB based on providing the excitations as the inputs to the CCB and injecting the defect; and 
determining a defect type based on the first measurement and the second measurement.

However, in the same field of endeavor, Chen teaches:
obtaining a first measurement of an output node of the CCB by performing a first analog circuit simulation for the CCB based on providing excitations as inputs to the CCB (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”); 
obtaining a second measurement of the output node of the CCB by performing a second analog circuit simulation for the CCB based on providing the excitations as the inputs to the CCB and injecting the defect (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”); and 
determining a defect type based on the first measurement and the second measurement (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable recording medium disclosed by the Najibi/Croix combination by running two simulations, one defect free simulation and one with a defect, to compare the measurements to make a determination, as taught by Chen.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Chen the method will benefit from improved testing effectiveness. (Chen: Paragraph [0042], [0044], and [0072]).

Regarding claim 19, the Najibi/Croix/Chen combination teaches all of the elements of claim 18 and further teaches:
wherein the creating of the defect for the CCB includes: 
using a user-defined defect model to identify defects to be injected into the CCB (Chen: Paragraph [0042], “During CAT view generation, each defect is injected into the cell's SPICE netlist and analog simulation is performed to find all cell input conditions that could produce a SAF or TDF effect at one or more cell outputs. The set of input conditions and output fault effects then becomes the so-called user-defined fault model (UDFM) which is passed to gate-level ATPG for full-chip processing”); and 
creating a many-to-one mapping for the CCB, such that many defects are mapped to one or more devices of the CCB (Chen: Paragraph [0042], “During CAT view generation, each defect is injected into the cell's SPICE netlist and analog simulation is performed to find all cell input conditions that could produce a SAF or TDF effect at one or more cell outputs. The set of input conditions and output fault effects then becomes the so-called user-defined fault model (UDFM) which is passed to gate-level ATPG for full-chip processing”).

Regarding claim 20, Najibi teaches:
A system comprising: 
a memory storing instructions (Najibi: Col. 12, lines 19-37, “The processor memory may be integrated together with the processing device, for example RAM or FLASH memory disposed within an integrated circuit microprocessor or the like. In other examples, the memory may comprise an independent device, such as an external disk drive, a storage array, a portable FLASH key fob, or the like. The memory and processing device may be operatively coupled together, or in communication with each other, for example by an I/O port, a network connection, or the like, and the processing device may read a file stored on the memory. Associated memory may be "read only" by design (ROM) by virtue of permission settings, or not. Other examples of memory may include, but may not be limited to, WORM, EPROM, EEPROM, FLASH, or the like, which may be implemented in solid state semiconductor devices. Other memories may comprise moving parts, such as a known rotating disk drive. All such memories may be "machine-readable" and may be readable by a processing device”); and 
a processor, coupled with the memory and to execute the instructions, the instructions when executed causing the processor to (Najibi: Col. 12, lines 19-37, “The processor memory may be integrated together with the processing device, for example RAM or FLASH memory disposed within an integrated circuit microprocessor or the like. In other examples, the memory may comprise an independent device, such as an external disk drive, a storage array, a portable FLASH key fob, or the like. The memory and processing device may be operatively coupled together, or in communication with each other, for example by an I/O port, a network connection, or the like, and the processing device may read a file stored on the memory. Associated memory may be "read only" by design (ROM) by virtue of permission settings, or not. Other examples of memory may include, but may not be limited to, WORM, EPROM, EEPROM, FLASH, or the like, which may be implemented in solid state semiconductor devices. Other memories may comprise moving parts, such as a known rotating disk drive. All such memories may be "machine-readable" and may be readable by a processing device”): 
identify a channel connected block (CCB) within an analog circuit from a netlist (Najibi: Abstract, “The computing system can prompt generation of multiple netlists, each netlist generated based on a different combination of the identified views of the cells in the circuit design, or a list of macromodels with pin accurate subcircuit wrappers, parse and organize the cells in each netlist or the list of macromodels, identify one of the cells to inject with a defect, and selectively simulate portions from a plurality of the netlists based, at least in part, on the identified one of the cells to inject with the defect”); 
create a defect for the CCB to be injected during an analog circuit simulation (Najibi: Col. 6, lines 17-30, “The analog fault simulation control tool 310 also can generate a configuration file 306 and an expression file 307 and transmit them to the analog fault tool 330. The configuration file 306 can include a configuration for the analog fault tool 330 to utilize during a fault simulation of the IC described in the netlists 308. In some embodiments, the configuration may be customized based on user input, for example, receive via the computer system 101. The expression file 307 can include one or more expressions of measurements along with lower and upper bounds for the analog fault tool 330 to utilize to determine whether any defects or faults injected into a simulated circuit design generated based on the netlists 308 could be detected during the fault simulation”);

However, Najibi does not appear to explicitly teach:
the CCB being a partition bound by high-impedance terminals of the analog circuit;

However, in the same field of endeavor, Croix teaches:
the CCB being a partition bound by high-impedance terminals of the analog circuit (Croix: Col. 5, lines 59-67 and Col. 6, lines 1-8, “The simulator 10 may read the circuit description 12 and may partition the circuit into simulateable partitions (block 20). As mentioned previously, the partitioning may be performed without regard to any user-defined hierarchy in the circuit description (or any other hierarchy that may be in the circuit description, for that matter). The partitioning may use any desired partitioning algorithm (e.g. channel-connected components, a min-cut algorithm, user defined subcircuit boundaries, division at standard cell inputs, etc.). By using either pattern recognition of common transistor configurations, or user-defined subcircuits, primitive gates or "cells" such as AND, OR, and INV may be identified. In CMOS embodiments, cell inputs are those ports leading only to transistor gate terminals. Transistor gate terminals are high impedance boundaries, and thus there may be less correlation between the outputs that are connected to such inputs and the operation of the partition that includes those inputs”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Najibi by having a channel connected component being portioned by high-impedance terminals, as taught by Croix.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Croix the method will benefit from improved reliability. (Croix: Col. 1, lines 9-37).

However, the Najibi/Croix combination does not appear to teach:
obtain a first measurement of an output node of the CCB by performing a first analog circuit simulation for the CCB based on providing excitations as inputs to the CCB;
obtain a second measurement of the output node of the CCB by performing a second analog circuit simulation for the CCB based on providing the excitations as the inputs to the CCB and injecting the defect; and 
determine a defect type based on the first measurement and the second measurement.

However, in the same field of endeavor, Chen teaches:
obtain a first measurement of an output node of the CCB by performing a first analog circuit simulation for the CCB based on providing excitations as inputs to the CCB (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”); 
obtain a second measurement of the output node of the CCB by performing a second analog circuit simulation for the CCB based on providing the excitations as the inputs to the CCB and injecting the defect (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”); and 
determine a defect type based on the first measurement and the second measurement (Chen: Paragraph [0038], “In the conventional cell-aware fault modeling flow, candidate patterns applied to the cell inputs are simulated in SPICE (slow analog simulator), once in defect-free case, and once for each defect and associated defect parameter value. The difference in cell output responses are compared between the defect-free and defect-injected cases to determine if the candidate pattern can detect the defect and its associated parameter value as an output stuck-at or transition delay fault”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Najibi/Croix combination by running two simulations, one defect free simulation and one with a defect, to compare the measurements to make a determination, as taught by Chen.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Chen the method will benefit from improved testing effectiveness. (Chen: Paragraph [0042], [0044], and [0072]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Najibi in view of Croix in view of Chen and further in view of U.S. Publication No. 2009/0030665 to Kerns et al. (“Kerns”).

Regarding claim 2, the Najibi/Croix/Chen combination teaches all of the elements of claim 1 and further teaches:
disconnecting the circuit graph at the high-impedance terminals (Croix: Col. 5, lines 59-67 and Col. 6, lines 1-8, “The simulator 10 may read the circuit description 12 and may partition the circuit into simulateable partitions (block 20). As mentioned previously, the partitioning may be performed without regard to any user-defined hierarchy in the circuit description (or any other hierarchy that may be in the circuit description, for that matter). The partitioning may use any desired partitioning algorithm (e.g. channel-connected components, a min-cut algorithm, user defined subcircuit boundaries, division at standard cell inputs, etc.). By using either pattern recognition of common transistor configurations, or user-defined subcircuits, primitive gates or "cells" such as AND, OR, and INV may be identified. In CMOS embodiments, cell inputs are those ports leading only to transistor gate terminals. Transistor gate terminals are high impedance boundaries, and thus there may be less correlation between the outputs that are connected to such inputs and the operation of the partition that includes those inputs”).

However, the Najibi/Croix/Chen combination does not appear to teach:
wherein the determining of the CCB from the netlist includes identifying a unique CCB by partitioning the analog circuit based on: 
identifying power-nets in the analog circuit by analyzing a circuit graph obtained from the netlist; and 
disconnecting the circuit graph at the power-nets, resulting in multiple partitions of the analog circuit, where one of the partitions is the unique CCB.

However, in the same field of endeavor, Kerns teaches:
	wherein the determining of the CCB from the netlist includes identifying a unique CCB by partitioning the analog circuit based on: 
identifying power-nets in the analog circuit by analyzing a circuit graph obtained from the netlist (Kerns: Paragraph [0015], “a netlist of a circuit can first be parsed and any power net and rail in the netlist can be detected. At this point, the circuit can be partitioned into blocks connected at channels by cutting at any power net”); and 
disconnecting the circuit graph at the power-nets, resulting in multiple partitions of the analog circuit, where one of the partitions is the unique CCB (Kerns: Paragraph [0038], “Step 201 can parse and elaborate a transistor-level netlist (e.g. a SPICE netlist), thereby determining what components are included in the netlist as well as the connections between all components. In step 202, power nets and rails can be detected. Note that the power nets can include ideal voltage sources, e.g. VDD and GND, but can also include non-ideal voltage sources. In one embodiment, a power net can be defined as any non-memory net with a significant number of channels connected to it (e.g. see power net VDD2 connected to the plurality of PMOS (p-type MOSFET) channels in FIG. 3A, described below). A rail can be defined as any set of nodes that are so close to an ideal voltage that it can be characterized as ideal (thus, a rail can be considered a subset of the power nets). In one embodiment, any standard rail detection technique can be used”; and Paragraph [0015], “a netlist of a circuit can first be parsed and any power net and rail in the netlist can be detected. At this point, the circuit can be partitioned into blocks connected at channels by cutting at any power net”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Najibi/Croix/Chen combination by cutting circuit graphs at power-nets and high-impedance terminals through analyzing the graph obtained from the netlist, as taught by Kerns.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Kerns the method will benefit from faster and more accurate partitioning. (Kerns: Paragraphs [0011]-[0012]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Najibi in view of Croix in view of Chen in view of Kerns and further in view of U.S. Patent No. 10,128,740 to Xiong (“Xiong”).

Regarding claim 4, the Najibi/Croix/Chen/Kerns combination teaches all of the elements of claim 2.  However, the Najibi/Croix/Chen/Kerns combination does not appear to teach:
wherein for a MOSFET device of the analog circuit, a gate terminal is considered to be high-impedance and other terminals of the MOSFET device are considered low-impedance;

However, in the same field of endeavor, Xiong teaches:
wherein for a MOSFET device of the analog circuit, a gate terminal is considered to be high-impedance and other terminals of the MOSFET device are considered low-impedance (Xiong: Col. 5, lines 6-10, “The MOSFET turns on to provide a low-impedance path (e.g., a few tens of milliohms) between the drain and the source when a sufficiently large voltage differential is applied between the gate and the source of the MOSFET”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Najibi/Croix/Chen/Kerns combination by having a gate terminal considered to be high-impedance and other terminals to be low-impedance, as taught by Xiong.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Xiong the method will benefit from reduced current ripple and improved current regulation. (Xiong: Col. 7, lines 1-40).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 3, it contains allowable subject matter when the claim is taken as a whole.  See the italicized/bolded/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

3. The method of claim 2, wherein two devices of the analog circuit remain in the same partition when the two devices are connected to one another through low-impedance terminals, unless the low-impedance terminals touch a power-net.

As to claim 5, it contains allowable subject matter when the claim is taken as a whole.  See the italicized/bolded/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
5. The method of claim 1, further comprising: 
generating a directed graph including unique CCBs, such that each node of the directed graph is a unique CCB and such that there is an edge between any two nodes when there is a connection between two CCBs represented by the any two nodes; and 
for each respective unique CCB, identifying an input port, an output port and a power nodes, wherein the performing of the first or second analog circuit simulations includes, for each unique CCB, inputting corresponding excitations as the inputs on the identified input port and includes capturing measurements from the identified output port.

Response to Arguments
Applicant’s arguments/amendments, see page 8, filed 1/11/2022, with respect to the objection of claim 17 has been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments/amendments, see page 8, filed 1/11/2022, with respect to the rejection(s) of claim(s) 1-2, 4, and 6-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found art that is pertinent to the amendments made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief summary of pertinent art that is not relied upon. (US 8195439 B1, US 20040207470 A1, US 3519930 A).
US 8195439 B1: Some embodiments simulate a mixed-signal circuit design by adaptively applying multiple simulation engines at various regions of the design at various stages of the simulation. Some embodiments partition the mixed-signal design into multiple regions. Some embodiments classify the regions at different time steps of transient analysis. The regions are classified to indicate whether a region is active or inactive at each such time step. Then when analyzing the active regions, some embodiments adaptively apply different solvers to at least two of the active regions based on criteria associated with the active regions. Additionally, some embodiments perform an adaptive bi-direction analysis of the regions. In this manner, some embodiments optimize the circuit simulation by adaptively simulating the design using different solvers that employ greater accuracy where required and greater efficiency when less accuracy is required, thus allowing the simulation to occur with greater overall accuracy, efficiency, and capacity.
US 20040207470 A1: FIG. 2 schematically shows an amplifier circuit 16 according to an embodiment of the present invention. Circuit 16 comprises like the amplifier circuit of FIG. 1 a stage 2 connected to the input of an inverting stage 4, output terminals OUT+, OUT- of stage 4 being connected to the input terminals of stage 2 by impedances 6 (6A, 6B), 8 (8A, 8B) forming a voltage-dividing network. Two Miller capacitors 10 (10A, 10B) connect the input terminals of stage 4 to its output terminals. Between terminals OUT+ and OUT- is arranged a voltage divider 12 having its midpoint at common mode output voltage Vcm of stage 4. A common mode correction amplifier block 14 receives on a first input terminal voltage Vcm and on a second input terminal a reference voltage Vref The output terminals of block 14 are connected to the input terminals of stage 4.
US 3519930 A: A potentiometer device for accurately measuring a voltage of an unknown value which is adapted for operation from a source of voltage for supplying a selectively variable voltage as one input to a null detector which receives as another input voltage from a standard reference source or from a source of voltage of unknown value comprising: a variable voltage divider having a plurality of impedance components, output terminals and input terminals for connection to said source of voltage, said voltage divider including first switching means for linearly varying its voltage division ratio by changing the interconnection of the impedance components of said divider between the input and output terminals to produce a correspondingly varying output voltage at said output terminals and a substantially constant output impedance of a known value at said output terminals irrespective of the interconnections of the divider impedance components, auxiliary switching means connected to the impedance components of said divider, said auxiliary switching means when operated in a first position connecting said impedance components in a predetermined manner between said input and output terminals and producing a predetermined voltage division ratio irrespective of the ratio produced by the preexisting interconnections of the divider impedance components determined by said first switching means, and when in a second position permitting said divider to operate under the control of said first switching means, and means connected to the output terminals of said voltage divider in circuit relationship with the constant output impedance of the divider to form another voltage divider to further adjust the output voltage for application to said null detector.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114